DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13
As to claim 1, the abbreviation “FPC” has not been defined in the claim and is unclear. For the purpose of examination the term “FPC” is interpreted as -- Flexible Printed Circuit.
Claims 4, 7 – 9, 12 and 13 are rejected based on their dependence on claim 1.
As to claim 2, the abbreviation “FPC” has not been defined in the claim and is unclear. For the purpose of examination the term “FPC” is interpreted as -- Flexible Printed Circuit.
Claims 5 and 10 are rejected based on their dependence on claim 1.
As to claim 3, the abbreviation “FPC” has not been defined in the claim and is unclear. For the purpose of examination the term “FPC” is interpreted as -- Flexible Printed Circuit.
Claims 6 and 11 are rejected based on their dependence on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 6 depends on claim 3 and does further limit the subject matter of the claim 3 because it claims what is already claimed by claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0096975) in view of Park (US 2011/0080387).

As to claim 1, Kwon discloses a display device (figs. 3 and 4) comprising: a portion (B of figs. 3 and 4) where a first signal line (data link line DDL2 of fig. 3 corresponding to 150b of fig. 4) connected to a first terminal group (DP2 of fig. 3) intersects with a second signal line (data link line DDL1 of fig. 3 corresponding to 150a of fig. 4) connected to a second terminal group (DP1 of fig. 3), the portion comprising: a first conductive layer (130a of figs. 4 and 5); and a second conductive layer (130b of figs. 4 and 5), wherein the first conductive layer (130a of figs. 4 and 5) functions as a part of the first signal line (data link line DDL2 of fig. 3, 130a connected to 150b of fig. 
In the same field of endeavor, Park discloses a display panel comprising plurality of pads (DP and GP of fig. 7 [0080]) connected to gate line and data lines, respectively (fig. 7); pads being in a first conductive layer (pads of fig. 7). Wherein, the first conductive layer is electrically connected to a first FPC (Gate driver 400 and data driver 500 may be respectively mounted to or flexible printed circuits may be respectively attached to gate pad GP and data pad DP. Gate signal from gate driver 400 is transmitted to gate lines G1 to Gq via gate pad GP, and data signal from data driver 500 is transmitted to data lines D1 to Dp via data pad DP [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon and the teachings of Park, such that the first conductive layer was electrically connected to a first FPC as disclosed by Park, with motivation to be able to attach data driver to the display panel using one of well know and available design choice alternatives (Park, [0055]) wherein such modification would have only required a routine skill.
As to claim 8 (dependent on 1), Kwon discloses the display device, wherein the first conductive layer (130a of fig. 5) and the second conductive layer (130b of fig. 5) comprise a same material (same material [0055]).
As to claim 12 (dependent on 1) and claim 13 (dependent on 1), Park discloses the display device, but does not explicitly disclose that a diagonal size of the display 
However, the Examiner takes Official Notice that displays with a diagonal size of the display portion is greater than or equal to 50 inches with resolution of the display portion is higher than or equal to 4K were well know at the time of filing and it would have been obvious to one of ordinary skill in the art at the time of filing to modify the display of Park such that the display had all of the above elements, with motivation to provide a simple design choice alternative, wherein such modification would have only required a routine skill. 

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0096975) in view of Park (US 2011/0080387) and Tokunaga (US 2006/0115948).

As to claim 4 (dependent on 1), Kwon discloses the display device, further comprising: a third conductive layer (150b of fig. 5B) electrically connected to the first conductive layer (130a of figs. 4 and 5); and an insulating layer (145 of fig. 5B) between the second conductive layer (130b of fig. 4) and the third conductive layer (150b of fig. 5B).
Kwon in view of Park fails to disclose that the insulating layer comprises a first insulating layer and a second insulating layer.
In the same field of endeavor, Tokunaga discloses a method of manufacturing a semiconductor device wherein insulating layer (three layer insulating structure [0223]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon in view of Park and the teachings of Tokunaga, such that the insulating layer comprised the three-layer structure as disclosed by Tokunaga, with motivation to prevent intrusion of impurities between layers (Tokunaga [0223].)
As to claim 7 (dependent on 1), Kwon discloses the display device, further comprising: a third conductive layer (150b of fig. 5) electrically connected to the first conductive layer (130a of figs. 4 and 5); an insulating layer (145 of fig. 5A) between the second conductive layer (130b of fig. 5) and the third conductive layer (150b of fig. 5); a first transistor (first from the left transistor T of figs. 3 and 4), a second transistor (second from the left transistor T of figs. 3 and 4), a third transistor (third from the left transistor T of figs. 3 and 4), and a light-emitting element (element corresponding to pixel electrode 180 of fig. 4 [0040]) over a first substrate (100 of fig. 5A).
Kwon in view of Park fails to disclose that the insulating layer comprises a first insulating layer and a second insulating layer.
In the same field of endeavor, Tokunaga discloses a method of manufacturing a semiconductor device wherein insulating layer (three layer insulating structure [0223]) comprises a first insulating layer (layer 101 of fig. 21A) and a second insulating layer (layer 40 of fig. 21A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon in view of 
As to claim 9 (dependent on 4), Kwon discloses the display device, wherein the first conductive layer (130a of figs. 4 and 5) and the second conductive layer (130b of figs. 4 and 5) comprise a same material (same material [0055]), and wherein the third conductive layer (150b of fig. 5) comprises a same material as a conductive layer functioning as a gate electrode (gate electrode 125 of fig. 8).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0096975) in view of Yamamoto et al. (US 2017/0336688) and Guo et al. (US 2017/0221436) and Song (US 2007/0171215).

As to claim 2, Kwon discloses a display device comprising: a first transistor (transistor T of figs. 3, 4 and 8); a display element (pixel electrode 180 of fig. 4 [0040]); a first conductive layer (130a of fig. 5); a third conductive layer (150b of fig. 5) which electrically connects the first conductive layer (130a of fig. 5); and a fourth conductive layer (150a of fig. 5A) overlapping with the third conductive layer (150b of fig. 5A) with a first insulating layer positioned therebetween (insulating layer 145 of fig. 5A), wherein the first conductive layer (130a of fig. 5) and the third conductive layer (150b of fig. 5) function as a part of the first signal line (data link line DDL2 of fig. 3 corresponding to 150b of fig. 4), wherein the fourth conductive layer (150a of fig. 5) functions as a part of the second signal line (data link line DDL1 of fig. 3 corresponding to 150a of fig. 4). 

In the same field of endeavor, Yamamoto discloses a display device with overlapping signal lines, comprising the first conductive layer (bottom K1 of SL1 of fig. 43) that is a part of first signal line (SL1 of fig. 3) and fourth conductive layer (bottom K1 of SL2 of fig. 43) is a part of second signal line (SL2 of fig. 43); a second conductive layer (top K1 of SL1 of fig. 43); wherein a third conductive layer (K2 of SL1 of fig. 3) electrically connects the first conductive layer (bottom K1 of SL1 of fig. 43) and the second conductive layer (top K1 of SL1 of fig. 43); the second conductive layer (top K1 of SL1 of fig. 43) functions as a part of the first signal line (SL1 of fig. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon and the teachings of Yamamoto, such that top portions of signal lines were disposed in the same layer as disclosed by Yamamoto, with motivation to provide wiring structure that is reduced in overall size with improved display quality (Yamamoto, [0006 – 0008]).

In the same field of endeavor, Guo discloses a display device wherein overlapping signal lines (third line from the left connected to –B of fig. 2 and fourth line from the left connected to +W of fig. 2) are connected to first and second source driving circuits, respectively (21 of fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon in view of Yamamoto and teachings of Guo, such that the first conductive layer belonging to first signal line was connected to first source driving circuit and the fourth conductive layer belonging to second signal line was connected to second source driving circuit as disclosed by Guo, with motivation to reduce the power consumption of the driving circuit (Guo, [0008].)
Kwon in view of Yamamoto and Guo does not explicitly disclose the first source driving circuit is connected to a first FPC, and wherein the second source driving circuit is electrically connected to a second FPC.
In the same field of endeavor, Song discloses a display device wherein the first source driving circuit (first data driver 12 of fig. 1) is connected to a first FPC (first flexible printed circuit films of fig. 1 [0022]), and wherein the second source driving circuit (second data driver 12 of fig. 1) is electrically connected to a second FPC (second flexible printed circuit films of fig. 1 [0022]).

As to claim 10 (dependent on 2), Kwon discloses the display device, wherein the first conductive layer (130a of fig. 5), and the fourth conductive layer (150a of fig. 5) comprise a same material (same material [0055]), and wherein the third conductive layer (150b of fig. 5) comprises a same material as a conductive layer functioning as a gate electrode (gate electrode 125 of fig. 8), but does not explicitly disclose that first conductive layer, the second conductive layer, and the fourth conductive layer comprise a same material.
In the same field of endeavor, Yamamoto discloses a display device with overlapping signal lines, comprising the first conductive layer (bottom K1 of SL1 of fig. 43) that is a part of first signal line (SL1 of fig. 3) and fourth conductive layer (bottom K1 of SL2 of fig. 43) is a part of second signal line (SL2 of fig. 43); a second conductive layer (top K1 of SL1 of fig. 43); wherein first conductive layer (bottom K1 of SL1 of fig. 43), the second conductive layer (top K1 of SL1 of fig. 43), and the fourth conductive layer (bottom K1 of SL2 of fig. 43) comprise a same material (all of K1 is located in the same physical layer [0139]).
.

 
Claims 3, 5, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0096975) in view of Yamamoto et al. (US 2017/0336688) and Guo et al. (US 2017/0221436), Song (US 2007/0171215) and Tokunaga (US 2006/0115948).

As to claim 3 and claim 6 (dependent on 3), Kwon discloses a display device comprising: a display portion (display portion AA of fig. 3); a scan line driver circuit (gate driving portion [0010]); a first substrate (substrate 100 of fig. 4); a first transistor (first from the left transistor T of figs. 3 and 4), a second transistor (second from the left transistor T of figs. 3 and 4), a third transistor (third from the left transistor T of figs. 3 and 4), and a light-emitting element (element corresponding to pixel electrode 180 of fig. 4 [0040]) over the first substrate (100 of fig. 4); a portion where a first signal line (data link line DDL2 of fig. 3 corresponding to 150b of fig. 4) connected to a first terminal group (DP2 of fig. 3) intersects with a second signal line (data link line DDL1 of fig. 3 corresponding to 150a of fig. 4) connected to a second terminal group (DP1 of fig. 3), the portion comprising: a first conductive layer (130a of fig. 5); a third conductive layer 
Kwon discloses that the first conductive layer (130a of fig. 5) is a part of first signal line (data link line DDL2 of fig. 3 corresponding to 150b of fig. 4) and fourth conductive layer (150a of fig. 5A) is a part of second signal line (data link line DDL1 of fig. 3 corresponding to 150a of fig. 4), but fails to disclose insulating layer comprising a first insulating layer, a second insulating layer and a third insulating layer; a second conductive layer; wherein a third conductive layer (150b of fig. 5) electrically connects the first conductive layer (130a of fig. 5) and the second conductive layer; the second conductive layer functions as a part of the first signal line; and the first conductive layer (130a of fig. 5) is electrically connected to a first FPC, and wherein the fourth conductive layer (150a of fig. 5A) is electrically connected to a second FPC and a second substrate; and a bonding layer through which the first substrate and the second substrate are attached to each other.
In the same field of endeavor, Yamamoto discloses a display device with overlapping signal lines, comprising the first conductive layer (bottom K1 of SL1 of fig. 43) that is a part of first signal line (SL1 of fig. 3) and fourth conductive layer (bottom K1 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon and the teachings of Yamamoto, such that top portions of signal lines were disposed in the same layer as disclosed by Yamamoto, with motivation to provide wiring structure that is reduced in overall size with improved display quality (Yamamoto, [0006 – 0008]).
Kwon in view of Yamamoto does not explicitly disclose insulating layer comprising a first insulating layer, a second insulating layer and a third insulating layer; and the first conductive layer is electrically connected to a first FPC, and wherein the fourth conductive layer is electrically connected to a second FPC; and a second substrate; and a bonding layer through which the first substrate and the second substrate are attached to each other.
In the same field of endeavor, Guo discloses a display device wherein overlapping signal lines (third line from the left connected to –B of fig. 2 and fourth line from the left connected to +W of fig. 2) are connected to first and second source driving circuits, respectively (21 of fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon in view of Yamamoto and teachings of Guo, such that the first conductive layer belonging to first 
Kwon in view of Yamamoto and Guo does not explicitly disclose insulating layer comprising a first insulating layer, a second insulating layer and a third insulating layer; and the first source driving circuit is connected to a first FPC, and wherein the second source driving circuit is electrically connected to a second FPC; and a second substrate; and a bonding layer through which the first substrate and the second substrate are attached to each other.
In the same field of endeavor, Song discloses a display device wherein a second substrate (substrate 15 of fig. 1); and a bonding layer (LC layer [0020]) through which the first substrate (substrate 11 of fig. 1) and the second substrate (substrate 15 of fig. 1) are attached to each other [0020 – 0024], and wherein the first source driving circuit (first data driver 12 of fig. 1) is connected to a first FPC (first flexible printed circuit films of fig. 1 [0022]), and wherein the second source driving circuit (second data driver 12 of fig. 1) is electrically connected to a second FPC (second flexible printed circuit films of fig. 1 [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon in view of Yamamoto and Guo and the teachings of Song, such that a second substrate was provided bonded to the first substrate and the first source driving circuit was connected to a first FPC, and the second source driving circuit was electrically connected to a 
Kwon in view of Yamamoto, Guo and Song fails to disclose that insulating layer comprises a first insulating layer, a second insulating layer and a third insulating layer.
In the same field of endeavor, Tokunaga discloses a method of manufacturing a semiconductor device wherein insulating layer (three layer insulating structure [0223]) comprises a first insulating layer (layer 101 of fig. 21A), a second insulating layer (layer 40 of fig. 21A) and a third insulating layer (layer 41 of fig. 21A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon in view of Yamamoto, Guo and Song and the teachings of Tokunaga, such that the insulating layer comprised the three-layer structure as disclosed by Tokunaga, with motivation to prevent intrusion of impurities between layers (Tokunaga [0223].)

As to claim 5 (dependent on 2), Kwon discloses the display device, further comprising: insulating layer (insulating layer 145 of fig. 5A) between the fourth conductive layer (150a of fig. 5A) and the third conductive layer (150b of fig. 5A).
Kwon in view of Yamamoto, Guo and Song fails to disclose that insulating layer comprises a first insulating layer, a second insulating layer and a third insulating layer.
In the same field of endeavor, Tokunaga discloses a method of manufacturing a semiconductor device wherein insulating layer (three layer insulating structure [0223]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon in view of Yamamoto, Guo and Song and the teachings of Tokunaga, such that the insulating layer comprised the three-layer structure as disclosed by Tokunaga, with motivation to prevent intrusion of impurities between layers (Tokunaga [0223].)

As to claim 11 (dependent on 3), Kwon discloses the display device, wherein the first conductive layer (130a of fig. 5), and the fourth conductive layer (150a of fig. 5) comprise a same material (same material [0055]), and wherein the third conductive layer (150b of fig. 5) comprises a same material as a conductive layer functioning as a gate electrode (gate electrode 125 of fig. 8), but does not explicitly disclose that first conductive layer, the second conductive layer, and the fourth conductive layer comprise a same material.
In the same field of endeavor, Yamamoto discloses a display device with overlapping signal lines, comprising the first conductive layer (bottom K1 of SL1 of fig. 43) that is a part of first signal line (SL1 of fig. 3) and fourth conductive layer (bottom K1 of SL2 of fig. 43) is a part of second signal line (SL2 of fig. 43); a second conductive layer (top K1 of SL1 of fig. 43); wherein first conductive layer (bottom K1 of SL1 of fig. 43), the second conductive layer (top K1 of SL1 of fig. 43), and the fourth conductive layer (bottom K1 of SL2 of fig. 43) comprise a same material (all of K1 is located in the same physical layer [0139]).


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623